Title: From Thomas Jefferson to United States Congress, 27 October 1807
From: Jefferson, Thomas
To: United States Congress


                        
                            
                                To the Senate & House of Representatives of the United States
                            
                            Octob. 27. 1807.
                        
                        Circumstances, fellow Citizens, which seriously threatened the peace of our Country have made it a duty to
                            convene you at an earlier period than usual. the love of peace so much cherished in the bosom of our Citizens, which has
                            so long guided the proceedings of their public Councils, & induced forbearance under so many wrongs, may not ensure our
                            continuance in the quiet pursuits of industry. the many injuries & depredations committed on our commerce & navigation
                            upon the high seas for years past, the successive innovations on those principles of public law which have been
                            established by the reason & usage of Nations as the rule of their intercourse, & the umpire & security of their rights & peace, & all the circumstances which induced the
                            extraordinary mission to London, are already known to you. the instructions given to our ministers were framed in the
                            sincerest spirit of amity & moderation. they accordingly proceeded, in conformity therewith, to propose arrangements
                            which might embrace & settle all the points in difference between us; which might bring us to a mutual understanding on
                            our neutral & national rights, & provide for a commercial intercourse on conditions of some equality. after long &
                            fruitless endeavors to effect the purposes of their mission, & to obtain arrangements within the limits of their
                            instructions, they concluded to sign such as could be obtained, & to send them for consideration: candidly declaring to
                            the other negociators, at the same time, that they were acting against their instructions, and that their government
                            therefore could not be pledged for ratification. some of the articles proposed might have been admitted on a principle of
                            compromise, but others were too highly disadvantageous; & no sufficient provision was made against the principal Source
                            of the irritations & collisions which were constantly endangering the peace of the two nations. the question therefore
                            whether a treaty should be accepted in that form could have admitted but of one decision, even had no declarations of the
                            other party impaired our confidence in it. Still Anxious not to close the door against friendly adjustment, new
                            modifications were framed, & further Concessions authorised than could before have been supposed necessary: & our
                            Ministers were instructed to resume their negociations on these grounds. On this new reference to amicable discussion we were reposing in Confidence, when on the 22d. day of June
                            last, by a formal Order from a British Admiral, the frigate Chesapeak, leaving her port for a distant service, was
                            attacked by one of those Vessels which had been lying in Our harbours under the indulgences of hospitality, was disabled
                            from proceeding, had several of her crew killed, & four taken away. On this Outrage no commentaries are necessary. it’s
                            character has been pronounced by the indignant voice of our Citizens with an emphasis & unanimity never exceeded. I
                            immediately by proclamation, interdicted our harbors & waters to all British armed vessels, forbade intercourse with
                            them, &, uncertain how far hostilities were intended, & the town of Norfolk indeed being threatened with immediate
                            attack, a sufficient force was ordered for the protection of that place, & such other preparations commenced & pursued
                            as the prospect rendered proper. an armed Vessel of the United States was dispatched with instructions to our ministers at London,
                            to call on that Government for the satisfaction & security required by the outrage. A very short interval ought now to
                            bring the Answer, which shall be communicated to you as soon as recieved. then also, or as soon after as the public
                            interests shall be found to admit, the unratified treaty, & proceedings relative to it, shall be made known to you.
                        The aggression, thus begun has been continued on the part of the British Commanders, by remaining within our
                            waters in defiance of the Authority of the Country, by habitual violations of it’s jurisdiction, & at length by putting
                            to death one of the persons whom they had forcibly taken from on board the Chesapeak. these Aggravations necessarily lead
                            to the policy either of never admitting an armed vessel into our harbours, or of Maintaining in every Harbour such an
                            armed force as may constrain Obedience to the laws, & protect the lives and property of our Citizens against their armed
                            guests. but the expense of such a standing force, & it’s inconsistence with our principles, dispense with those courtesies
                            which would necessarily call for it, & leave us equally free to exclude the Navy, as we are the Army of a foreign power,
                            from entering our limits.
                        
                            To former violations of maritime rights, another is now added of very
                            extensive effect: the government of that nation has issued an Order interdicting all trade by neutrals between ports not
                            in Amity with them. & being now at war with nearly every nation on the Atlantic & Mediterranean seas, our Vessels are
                            required to sacrifice, their Cargoes at the first Port they touch, or to return home without the benefit of going to any
                            other market: Under this new law of the Ocean, our trade on the Mediterranean has been swept away by seizures &
                            condemnations, & that in other seas is threatned with the same fate.
                        Our differences with Spain remain still unsettled, no measure having been taken on her part, since my last
                            communications to Congress to bring them to a close. but under a State of things, which may favor reconsideration, they
                            have been recently pressed, & an expectation is entertained that they may now soon be brought to an issue of some sort.
                            with their subjects on our borders, no new collisions have taken place; nor seem immediately to be apprehended. to our
                            former grounds of complaint has been added a very serious one; as you will see by the decree, a copy of which is now
                            Communicated. Whether this Decree, which professes to be conformable to that of the French Government of Nov: 21. 1806.
                            heretofore communicated to Congress, will also be conformed to that in it’s construction & application in relation to
                            the United States had not been ascertained at the date of our last communications. these however gave reason to expect such a
                            conformity—
                        With the other Nations of Europe our harmony has been uninterrupted, & commerce & friendly intercourse
                            have been maintained on their usual footing.
                        Our peace with the several States on the Coast of Barbary appears as firm as at any former period, and as
                            likely to Continue as that of any other nation.
                        Among our Indian neighbors, in the northwestern quarter, some fermentation was observed soon after the late
                            occurrences threatening the continuance of our peace. Messages were said to be interchanged, & tokens to be passing,
                            which usually denote a state of restlessness among them, and the Character of the Agitators pointed to the sources of
                            excitement. Measures were immediately taken for providing against that danger: instructions were given to require
                            explanations, and, with assurances of our continued friendship, to admonish the tribes to remain quiet at home, taking no
                            part in quarrels not belonging to them. As far as we are yet informed, the tribes in our vicinity, who are most advanced
                            in the pursuits of industry, are sincerely disposed to adhere to their friendship with us, and to their peace with all
                            others. while those more remote do not present appearances sufficiently quiet to justify the intermission of military
                            precaution on our part.
                        The great tribes on our south western quarter, much advanced beyond the others in Agriculture & houshold
                            arts, appear tranquil & identifying their views with ours, in proportion to their advancements. with the whole of these
                            people, in every quarter, I shall continue to inculcate peace & friendship with all their neighbors, & perseverance in
                            those occupations and pursuits which will best promote their own well: being.—
                        The appropriations, of the last session, for the defence of our sea-port towns & harbours, were made under
                            expectation that a continuance of our peace would permit us to proceed in that work according to our convenience. It has
                            been thought better to apply the sums then given towards the defence of New York, Charleston, & New Orleans chiefly, as
                            most Open & most likely first to need protection; & to leave places less immediately in danger to the provisions of
                            the present Session—
                        The Gun: boats too already provided have, on a like principle, been chiefly assigned to New York, New Orleans
                            & the Chesapeak. Whether our moveable force on the water, so material in aid of the defensive works on the Land, should
                            be augmented in this or any other form, is left to the wisdom of the Legislature. for the purpose of Manning these
                            vessels, in sudden attacks on our Harbours, it is a matter for consideration whether the Seamen of the U.S. may not justly
                            be formed into a Special militia, to be called on for tours of duty, in defence of the Harbours where they shall happen to
                            be; the ordinary Militia of the place furnishing that portion which may consist of Landsmen.—
                        The moment our peace was threatened, I deemed it indispensable to secure a greater provision of those
                            articles of military stores, with which our magazines were not sufficiently furnished. to have awaited a previous &
                            Special sanction by law, would have lost occasions which might not be retrieved. I did not hesitate therefore to Authorise
                            engagements for such supplements to our existing Stock as would render it adequate to the emergencies threatening us: &
                            I trust that the Legislature feeling the same anxiety for the safety of our Country, so materially advanced by this
                            precaution, will approve when done, what they would have seen so important to be done, if then assembled. Expenses, also
                            unprovided for, arose out of the necessity of calling all our Gun: boats into actual service for the defence of our Harbors,
                            of all which accounts will be laid before you.
                        Whether a regular army is to be raised, and to what extent, must depend on the information so Shortly
                            expected. In the mean time I have called on the States for quotas of Militia to be in readiness for present defence; &
                            have moreover encouraged the acceptance of volunteers, & I am happy to inform you that these have offered
                            themselves with great Alacrity in every part of the union. they are ordered to be organized, & ready at a moments
                            warning, to proceed on any Service to which they may be called, & every preparation, within the Executive powers, has
                            been made to ensure us the benefit of early exertions
                  I informed Congress, at their last Session, of the enterprises against the public peace which were believed to be in preparation by Aaron Burr & his Associates, of the measures taken to defeat them, & to bring the Offenders to justice. their enterprises were happily defeated, by the patriotic exertions of the militia, wherever called into Action, by the fidelity of the Army, & energy of the Commander in Chief, in promptly arranging the difficulties presenting themselves on the Sabine, repairing to meet those arising on the Missisipi, & dissipating before their explosion, Plots engendering there. I shall think it my duty to lay before you the proceedings, and the evidence publicly exhibited on the arraignment of the principal Offenders before the circuit court of Virginia. you will be enabled to judge whether the defect was in the testimony, in the law, or in the Administration of the law; & wherever it Shall be found, the Legislature alone can apply or originate the remedy. The framers of our constitution certainly supposed, they had guarded, as well their Government against destruction by treason, as their Citizens against oppression under pretence of it: And if these ends are not attained, it is of importance to enquire by what means, more effectual, they may be Secured.
                     The accounts of the reciepts of revenue during the year ending on the 30th. day of September last, being not yet made up, a correct statement will be hereafter transmitted from the treasury. in the mean time it is ascertained that the reciepts have amounted to near sixteen ~ millions of Dollars; which with the five millions & an half in the treasury at the beginning of the year have enabled us, after meeting the current demands & interest incurred to pay more than four ~~~~~  millions of the principal of our funded debt. these paiments, with those of the preceding five & a half years, have extinguished of the funded debt twenty five millions & an half ~ ~of Dollars being the whole which could be paid or purchased within the limits of the law, & of our contracts, & have left us in the treasury eight millions & an half ~~~  of Dollars. A portion of this sum may be considered as a commencement of accumulation of the surpluses of revenue, which, after paying the instalments of debt, as they shall become payable, will remain without any specific object. It may partly indeed be applied towards compleating the defence of the exposed points of our country, on such a scale as shall be adapted to our principles & circumstances: this object is doubtless among the first entitled to attention, in such a State of our finances, and it is one which, whether we have peace or war, will provide security where it is due. Whether what shall remain of this, with the future surpluses, may be usefully applied to purposes already authorised, or more usefully to others requiring new authorities, or how otherwise they shall be disposed of, are questions calling for the notice of Congress; unless indeed they shall be superceded by a change in our public relations, now awaiting the determination of Others. Whatever be that determination, it is a great consolation that it will become known at a moment when the supreme Council of this nation is assembled at it’s post, and ready to give the aids of it’s wisdom & authority to whatever course the good of our Country shall then call us to pursue.—  
                  Matters of minor importance will be the subjects of future communications, & nothing shall be wanting on my
                            part which may give information or dispatch to the proceedings of the Legislature in the exercise of their high duties,
                            and at a moment so interesting to the public welfare—
                        
                            Th: Jefferson
                            
                        
                    